Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Doreen Ludwig v. Kenneth Meyers
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3765




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Doreen Ludwig v. Kenneth Meyers" (2008). 2008 Decisions. Paper 670.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/670


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                        No. 07-3765
                        ___________

                     DOREEN LUDWIG,

                                   Appellant

                              v.

             BERKS COUNTY, PENNSYLVANIA;
BERKS COUNTY, PENNSYLVANIA COURT OF COMMON PLEAS;
 PRESIDENT JUDGE ARTHUR GRIM; JUDGE SCOTT D. KELLER;
 MARK BALDWIN, DISTRICT ATTORNEY; DR. TIMOTHY RING;
     DR. LARRY ROTENBERG; KENNETH MEYERS, ESQ.;
     PAMELA ULLMAN, ESQ.; JACQUELINE MARK, ESQ.
           ____________________________________

        On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                     (D.C. No. 07-cv-2127)
        District Judge: Honorable Mary A. McLaughlin
         ____________________________________

        Submitted Pursuant to Third Circuit LAR 34.1(a)
                       August 7, 2008

    Before: AMBRO, FUENTES and FISHER, Circuit Judges.

                   (Filed: August 12, 2008)
                         ___________

                         OPINION
                        ___________
PER CURIAM

          Doreen Ludwig, proceeding pro se, appeals an order of the United States District

Court for the Eastern District of Pennsylvania dismissing her civil rights action. We will

affirm.

          Ludwig filed a complaint in divorce against her husband, Chester Stepien, in the

Court of Common Pleas of Berks County. In 2006, the trial court issued temporary

custody orders awarding custody of Ludwig’s children to Stepien. Ludwig unsuccessfully

appealed the interlocutory orders to the Pennsylvania Superior Court and the

Pennsylvania Supreme Court.

          Ludwig filed a civil rights action in District Court against Berks County, the Berks

County Court of Common Pleas, Judge Scott Keller, who presided over Ludwig’s custody

case, and Judge Arthur Grimm, who allegedly promulgated court rules in violation of

state law. Ludwig also sued the court-appointed physicians in her case, Dr. Timothy Ring

and Dr. Larry Rotenberg, custody masters Kenneth Meyers and Pamela Ullman, her

husband’s attorney, Jacqueline Mark, and the District Attorney for Berks County, Mark

Baldwin.

          Ludwig claimed that she was denied her rights to due process and equal protection

of the law in the state court proceedings. She alleged, among other things, that Dr. Ring

submitted a false report to the court, that custody master Ullman colluded with Jacqueline

Mark and Dr. Ring to manufacture a false record, and that Judge Keller precluded her



                                                2
from presenting evidence and conducting cross-examination and applied the wrong law.

Ludwig further alleged that District Attorney Baldwin failed to investigate the alleged

collusion, that custody master Meyers failed to recuse himself and falsified documents,

and that Dr. Rotenberg colluded with Dr. Ring and Judge Keller to falsify the record.

       Ludwig further claimed that her rights under the Americans with Disabilities Act

were violated. Ludwig alleged that she suffers from “the visual disability of Kerataconus

and ADD,” and that Ullman denied her work and educational accommodations and issued

a support order based on fictitious income. Ludwig brought three additional causes of

action under 42 U.S.C. § 1983 and § 1985 for the deprivation of her right to a fair trial,

false arrest and imprisonment, and conspiracy to interfere with her civil rights. These

claims were based on the alleged errors in her custody proceedings, the purported false

record, and her alleged incarceration during the proceedings. Finally, Ludwig brought

state law causes of action for libel, slander, and defamation, and negligent infliction of

emotional distress.

       The District Court granted the defendants’ motions to dismiss the complaint,

concluding that the Rooker-Feldman doctrine barred many of Ludwig’s claims, and that

the defendants are all immune from suit for their alleged conduct. See generally Rooker

v. Fidelity Trust Co., 263 U.S. 413 (1923), District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462 (1983). This appeal followed. Our standard of review of the

District Court’s application of the Rooker-Feldman doctrine is plenary, Turner v.



                                              3
Crawford Square Apartments III, L.P., 449 F.3d 542, 547 (3d Cir. 2006), as is our review

of the District Court’s decision that the defendants are immune from suit. Gallas v.

Supreme Court of Pennsylvania, 211 F.3d 760, 768 (3d Cir. 2000).

       Ludwig argues on appeal that the District Court failed to address her due process

claim. The District Court, however, indirectly adjudicated this claim in holding that the

Rooker-Feldman doctrine bars Ludwig’s claims against many of the defendants, and, to

the extent that Ludwig’s claims are not so barred, the defendants are immune from suit.

Ludwig further argues that the District Court should have allowed her to amend her

complaint before dismissing it. We disagree. As discussed below, amendment in this

case would have been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d Cir. 2002).

       The District Court correctly ruled that the Rooker-Feldman doctrine bars Ludwig’s

claims against Judge Keller. The Rooker-Feldman doctrine applies to cases brought by

state-court losers complaining of injuries caused by state-court judgments rendered before

the district court proceedings commenced and inviting district court review and rejection

of those judgments. Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280,

284 (2005). Although raised as a federal constitutional claim, Ludwig’s assertions that

Judge Keller precluded her from presenting evidence and cross-examining witnesses and

misapplied the law indirectly attack the custody determination adjudicated in state court.

Because a ruling that Ludwig’s due process rights were violated based on Judge Keller’s



                                             4
rulings would have required the District Court to find that the state court judgment was

erroneous, the Rooker-Feldman doctrine bars Ludwig’s claims against Judge Keller. See

Marran v. Marran, 376 F.3d 143, 153 (3d Cir. 2004).

       We disagree with the District Court, however, that the Rooker-Feldman doctrine

bars Ludwig’s due process claims against Drs. Ring and Rotenberg, custody masters

Meyers and Ullman, and her husband’s attorney, Jacqueline Mark, based on their alleged

improper conduct in the custody proceedings. Ludwig alleged that these defendants

colluded and provided false reports to the state court. We addressed a somewhat similar

situation in Marran, which also involved a custody dispute. In that case, the state court

judge adjudicated allegations of abuse and relied on the county’s finding that the

allegations were unfounded. The plaintiff alleged in her federal complaint that the county

defendants violated her due process rights by failing to conduct an adequate investigation

of the abuse allegations. We held that Rooker-Feldman was not implicated because a

finding that the county defendants violated the plaintiff’s due process rights would not

require a finding that the state court erred in relying on the report stemming from the

county’s investigation. Marran, 376 F.3d at 154. Similarly, a finding that Drs. Ring and

Rotenberg, Meyers, Ullman, and Mark violated Ludwig’s due process rights would not

require a finding that the state court erred in relying on their reports. As in Marran, such

a determination may have an effect on the custody determination, but Rooker-Feldman is

not implicated.



                                              5
         Although the District Court had jurisdiction over these claims, as well as Ludwig’s

claims against District Attorney Mark Baldwin, Judge Grimm, and Berks County, the

District Court correctly held that the defendants are immune from suit. As further

discussed by the District Court, the Berks County Court of Common Pleas is immune

from suit under the Eleventh Amendment, Benn v. First Judicial Dist. of Pennsylvania,

426 F.3d 233, 240 (3d Cir. 2005), and is not a “person” subject to liability under 42

U.S.C. § 1983. Callahan v. City of Philadelphia, 207 F.3d 668, 673 (3d Cir. 2000). Any

remaining claims for damages against Judge Keller in his official capacity are similarly

barred. See Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). In his

personal capacity, Judge Keller has absolute immunity from liability for his judicial acts.

Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006).

         Ludwig’s claims against Judge Grimm are based on his promulgation of local

court rules, which Ludwig contends violate Pennsylvania law. The District Court

correctly held that Judge Grimm is entitled to legislative immunity for his part in the

adoption of the local rules. See Gallas, 211 F.3d at 773-74. The District Court also

correctly held that Drs. Rotenberg and Ring, who the court appointed to evaluate the

parties, and custody masters Meyers and Ullman, are entitled to judicial immunity

because they acted as arms of the court. Hughes v. Long, 242 F.3d 121, 126-27 (3d Cir.

2001).




                                              6
       We also agree with the District Court that District Attorney Mark Baldwin is

entitled to absolute prosecutorial immunity from Ludwig’s claim that he failed to

prosecute private criminal complaints that she filed against the other defendants. See

Kulwicki v. Dawson, 969 F.2d 1454, 1463-64 (3d Cir. 1992). Because Ludwig does not

state a claim against Baldwin or the Berks County Court of Common Pleas, Ludwig’s

claim against Berks County, which she sought to hold financially responsible for their

acts, was properly dismissed.

       Finally, the District Court did not err in dismissing Ludwig’s claims against her

husband’s attorney, Jacqueline Mark. Ludwig does not state a constitutional claim

against Mark because she is not a state actor acting under color of state law. 42 U.S.C.

§ 1983. Mark is entitled to immunity from Ludwig’s state law defamation claims because

the alleged tortious communications were made in connection with a judicial proceeding.

Post v. Mendel, 507 A.2d 351, 356 (Pa. 1986).1

       Accordingly, we will affirm the order of the District Court.




       1
        Mark’s April 16, 2008, request that this appeal be dismissed on other grounds is
denied as moot. In addition, Ludwig’s motion to include new evidence into the record is
denied. See In re Capital Cities/ABC, Inc.’s Application for Access to Sealed
Transcripts, 913 F.2d 89, 96 (3d Cir. 1990) (noting court of appeals cannot consider
material on appeal that is outside the district court record). Finally, we note that Ludwig
sought declaratory judgments requiring the Berks County District Attorney’s Office to
conduct various investigations. Ludwig, however, did not name the District Attorney’s
Office as a defendant in her complaint.

                                             7